NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.


Principal Amount: $
________                                                                                                                     Issue
Date: ______


CONVERTIBLE PROMISSORY NOTE


FOR VALUE RECEIVED, NT MEDIA CORP. OF CALIFORNIA, INC., a Delaware corporation
(hereinafter called “Borrower”), hereby promises to pay to _______________(the
“Holder”) or its registered assigns or successors in interest or order, without
demand, the sum of __________ $_____ (“Principal Amount”), plus interest
compounded monthly at the annual rate of ten percent (10%) on _________ (the
“Maturity Date”), if not sooner paid.


This Note has been entered into pursuant to the terms of a subscription
agreement between the Borrower and the Holder dated as of_________, and as
amended and restated on July 28, 2011 (the "Subscription Agreement") and shall
be governed by the terms of such Subscription Agreement.  Unless otherwise
separately defined herein, all capitalized terms used in this Note shall have
the same meaning as is set forth in the Subscription Agreement.  This Note is
convertible into shares of the Borrower’s Common Stock on the terms set forth
herein. The following terms shall apply to this Note:


ARTICLE I


GENERAL PROVISIONS




1.1.           Default Interest Rate.  Following the occurrence and during the
continuance of an Event of Default, which, if susceptible to cure is not cured
within the cure periods (if any) set forth in Article II, otherwise then from
the first date of such occurrence, the annual interest rate on this Note shall
(subject to Section 3.7) be twelve percent (12%), and be due on demand.


ARTICLE II


EVENTS OF DEFAULT


The occurrence of any of the following events of default (“Event of Default”)
shall, at the option of the Holder hereof, make all sums of principal and
interest then remaining unpaid hereon and all other amounts payable hereunder
immediately due and payable, upon demand, without presentment, or grace period,
all of which hereby are expressly waived, except as set forth below:


2.1              Failure to Pay Principal or Interest.  The Borrower fails to
pay any installment of Principal Amount, interest or other sum due under this
Note or any Transaction Document when due.

 
1

--------------------------------------------------------------------------------

 
2.2              Breach of Covenant.  The Borrower breaches any material
covenant or other term or condition of the Subscription Agreement, this Note or
any Transaction Document in any material respect and such breach, if subject to
cure, continues for a period of ten (10) business days after written notice to
the Borrower from the Holder.


2.3              Breach of Representations and Warranties.  Any material
representation or warranty of the Borrower made herein, in the Subscription
Agreement, Transaction Document or in any agreement, statement or certificate
given in writing pursuant hereto or in connection herewith or therewith shall be
false or misleading in any material respect as of the date made and the Closing
Date.


2.4              Receiver or Trustee.  The Borrower or any Subsidiary of
Borrower shall make an assignment for the benefit of creditors, or apply for or
consent to the appointment of a receiver or trustee for them or for a
substantial part of their property or business; or such a receiver or trustee
shall otherwise be appointed.


2.5              Judgments.  Any money judgment, writ or similar final process
shall be entered or filed against Borrower or any subsidiary of Borrower or any
of their property or other assets for more than $250,000, and shall remain
unvacated, unbonded, unappealed, unsatisfied, or unstayed for a period of
forty-five (45) days.


2.6              Non-Payment.   A default by the Borrower under any one or more
obligations in an aggregate monetary amount in excess of $250,000 for more than
twenty (20) days after the due date, unless the Borrower is contesting the
validity of such obligation in good faith and has segregated cash funds equal to
not less than one-half of the contested amount.


2.7              Bankruptcy.  Bankruptcy, insolvency, reorganization, or
liquidation proceedings or other proceedings or relief under any bankruptcy law
or any law, or the issuance of any notice in relation to such event, for the
relief of debtors shall be instituted by or against the Borrower or any
Subsidiary of Borrower and if instituted against them are not dismissed within
forty-five (45) days of initiation.


2.8              Delisting.   Delisting of the Common Stock from any Principal
Market for a period of ten consecutive trading days.


2.9              Stop Trade.  An SEC or judicial stop trade order or Principal
Market trading suspension with respect to Borrower’s Common Stock that lasts for
five or more consecutive trading days.


ARTICLE III


CONVERSION RIGHTS


3.1           Conversion Option.  At any time during the term of this Note, the
principal amount of this Note shall be convertible (in whole or in part), at the
option of the Holder (the “Conversion Option”), into such number of fully paid
and non-assessable shares of Common Stock (the "Conversion Rate") as is
determined by dividing (x) that portion of the outstanding principal balance
under this Note as of such date that the Holder elects to convert by (y) the
Conversion Price (as defined below) then in effect on the date on which the
Holder faxes a notice of conversion (the “Conversion Notice”), duly executed, to
the Borrower (the “Voluntary Conversion Date”).  The Holder shall deliver this
Note to the Borrower at such time that this Note is fully converted.  With
respect to partial conversions of this Note, the Borrower shall keep written
records of the amount of this Note converted as of each Conversion Date.


3.2           Conversion Price. The term "Conversion Price" shall mean the lower
of (i) $0.10 or (ii) eighty  percent (80%) of the average closing  bid price of
the Common Stock during the 5 trading days preceding the date the Conversion
Notice is delivered to the Borrower.

 
2

--------------------------------------------------------------------------------

 
 
3.3           Issue Taxes.  The Borrower shall pay any and all issue and other
taxes, excluding federal, state or local income taxes, that may be payable in
respect of any issue or delivery of shares of Common Stock on conversion of this
Note pursuant hereto; provided, however, that the Borrower shall not be
obligated to pay any transfer taxes resulting from any transfer requested by the
Holder in connection with any such conversion.


3.4           Fractional Shares.  No fractional shares of Common Stock shall be
issued upon conversion of this Note.  In lieu of any fractional shares to which
the Holder would otherwise be entitled, the Borrower shall pay cash equal to the
product of such fraction multiplied by the average of the bid and ask prices of
the Common Stock for the five (5) consecutive trading days immediately preceding
the Conversion Date.


3.5           Reservation of Common Stock.  The Borrower shall at all times when
this Note shall be outstanding, reserve and keep available out of its authorized
but unissued Common Stock, such number of shares of Common Stock as shall from
time to time be sufficient to effect the conversion of this Note.


3.6           Maximum Exercise.  The Holder shall not be entitled to convert
this Note on a conversion date, in connection with that number of shares of
Common Stock which would be in excess of the sum of (i) the number of shares of
Common Stock beneficially owned by the Holder and its affiliates on a conversion
date, and (ii) the number of shares of Common Stock issuable upon the conversion
of this Note with respect to which the determination of this limitation is being
made on a conversion date, which would result in beneficial ownership by the
Holder and its affiliates of more than 4.99% of the outstanding shares of Common
Stock on such date.  For the purposes of the immediately preceding sentence,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Securities 1934 Act , and Rule 13d-3 thereunder.  Subject to the foregoing, the
Holder shall not be limited to aggregate conversions which would result in the
issuance of more than 4.99%.  The restriction described in this paragraph may be
waived, in whole or in part, upon sixty-one (61) days prior notice from the
Holder to the Borrower to increase such percentage to up to 9.99%, but not in
excess of 9.99%.  The Holder may decide whether to convert this Note or exercise
its Warrant to achieve an actual 4.99% or up to 9.99% ownership position as
described above, but not in excess of 9.99%.
 


ARTICLE IV


MISCELLANEOUS


4.1           Failure or Indulgence Not Waiver.  No failure or delay on the part
of Holder hereof in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege.  All rights and remedies existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.


4.2           Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur.  The addresses for
such communications shall be: (i) if to the Borrower to: NT Media Corp. of
California, Inc.,7800 Oceanus Blvd. Los Angeles CA 90046, Inc., telecopier:
310-273-2662, and (ii) if to the Holder, to the name, address and telecopy
number set forth on this paragraph of this Note.

 
3

--------------------------------------------------------------------------------

 

4.3           Amendment Provision.  The term “Note” and all reference thereto,
as used throughout this instrument, shall mean this instrument as originally
executed, or if later amended or supplemented, then as so amended or
supplemented.


4.4           Assignability.  This Note shall be binding upon the Borrower and
its successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns.


4.5           Cost of Collection.  If default is made in the payment of this
Note, Borrower shall pay the Holder hereof reasonable costs of collection,
including reasonable attorneys’ fees.


              4.6           Governing Law.  This Note shall be governed by and
construed in accordance with the laws of the State of California, including, but
not limited to, California statutes of limitations.  Any action brought by
either party against the other concerning the transactions contemplated by this
Agreement shall be brought only in the civil or state courts of California or in
the federal courts located in the State and county of California.  Both parties
and the individual signing this Agreement on behalf of the Borrower agree to
submit to the jurisdiction of such courts.  The prevailing party shall be
entitled to recover from the other party its reasonable attorney's fees and
costs.  In the event that any provision of this Note is invalid or unenforceable
under any applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or unenforceability of any other provision of this Note. Nothing contained
herein shall be deemed or operate to preclude the Holder from bringing suit or
taking other legal action against the Borrower in any other jurisdiction to
collect on the Borrower's obligations to Holder, to realize on any collateral or
any other security for such obligations, or to enforce a judgment or other
decision in favor of the Holder.


4.7           Maximum Payments.  Nothing contained herein shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law.  In the event that the rate
of interest required to be paid or other charges hereunder exceed the maximum
permitted by such law, any payments in excess of such maximum shall be credited
against amounts owed by the Borrower to the Holder and thus refunded to the
Borrower.


              4.8.           Construction.   Each party acknowledges that its
legal counsel participated in the preparation of this Note and, therefore,
stipulates that the rule of construction that ambiguities are to be resolved
against the drafting party shall not be applied in the interpretation of this
Note to favor any party
against the other.


4.9           Redemption.  This Note may only be redeemed, called or prepaid in
accordance with the terms of the Subscription Agreement.  This Note may not
otherwise be redeemed, called or prepaid without the consent of the Holder.


4.10           Non-Business Days.   Whenever any payment or any action to be
made shall be due on a Saturday, Sunday or a public holiday under the laws of
the State of California, such payment may be due or action shall be required on
the next succeeding business day and, for such payment, such next succeeding day
shall be included in the calculation of the amount of accrued interest payable
on such date.

 
4

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the _____ day of________.
 

  NT MEDIA CORP. OF CALIFORNIA, , INC.    
By:
   
Name: Ali Moussavi
 
Title: President & CEO
WITNESS:
     
[Print Name]
 


 
5

--------------------------------------------------------------------------------

 

FORM OF


NOTICE OF CONVERSION


(To be Executed by the Holder in order to Convert the Note)


The undersigned hereby irrevocably elects to convert $ _______of the principal
amount of the above Note into shares of Common Stock of NT MEDIA CORP. OF
CALIFORNIA, INC. (the “Maker”) according to the conditions hereof, as of the
date written below.


Date of Conversion _________________________________________________________
Conversion Price __________________________________________________
Number of shares of Common Stock beneficially owned or deemed beneficially owned
by the Holder on the Date of Conversion: _________________________
Signature_____________________________________


Name:___________________________________________
Address:_________________________________________
_________________________________________________

 
6

--------------------------------------------------------------------------------

 
